              Case 1:21-cv-00868-AT Document 5 Filed 03/11/21 Page 1 of 1



                                 UNITED STATES DlSTMCT COURT
                                NORTHERN DlSTMCT OF GEORGIA
                                2211 UNITED STATES COURTHOUSE
                                      75 TED TURNER DR, SW
                                 ATLANTA, GEORGIA 30303-3318
JAMES                     N.       HATTEN                            404-215-1600
DISTRICT COURT EXECOTWE AND
CLERK OF COURT
                                               March 11, 2021




Re: l:21-cv-868-CC
     Tieqiao Zhang et al v. Emory University



Alex Whitman,



        You are listed as counsel m the subject case but do not appear to be admitted to the Northern District
of Georgia.


        N.D. Ga. Local Rule 83.1 requires attorneys who are members of the State Bar of Georgia and
appear in this Court to be members of its bar. Attorneys who are members of the bar in another state and
not Georgia residents must be admitted pro hac vice in order to appear.


        Attorneys applying for full admission to the bar of this Court must initiate the process through
PACER at www.pacer.sov.


        Attorneys applying for admission pro hac vice must complete the form on our website and have
local counsel file the application electronically m the case in which they wish to appear.

        Please visit the "For Attorneys" tab on the Court's website at www.gand.uscourts.gov for more
detailed information regarding admission requirements and procedures.


        Once you are admitted to the bar of this Court, you will be permitted to file pleadings electronically,
as provided by Local Rule 5.1 and Appendk H to the Local Rules.

         Your application for full admission or for admission pro hac vice must be received within 10 days
of this notice. If you decide not to apply, you must either (1) file a motion to withdraw and identify therein
the attorney who will represent the party or (2) file a notice of substitution of counsel.

       This is the only notice you will receive. At the expu-ation of the 10-day time lunit, the status of
your admission will be brought to the attention of the assigned judge.

        Please direct questions to 404-215-1600.

                                                   Sincerely yours,


                                                   /s/Cheryl Gains

                                                   DEPUTY CLERK for
                                                   James N. Hatten
